       Case 2:20-cv-00165-KG-KRS Document 33 Filed 07/02/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

GENESIS EXTRACTIONS, LLC,
a New Mexico limited liability company,

       Plaintiff,

vs.                                                         No. 2:20-CV-00165-KG-KRS

THE PLUG SUPPLY, a Colorado limited liability
company, BLUE GRASS HEMP WORKS, LLC, a
Kentucky limited liability company, and W3 HEMP
FARM, INC., a Kentucky corporation,

       Defendants,

and

THE PLUG SUPPLY, a Colorado limited liability
company,

       Cross-Claimant,

vs.

BLUE GRASS HEMP WORKS, LLC, a
Kentucky limited liability company, and W3 HEMP
FARM, INC., a Kentucky corporation,

       Defendants.

              STIPULATED ORDER REGARDING DISPOSITION OF
          INTERPLEADED PROPERTY SOURCED FROM HEMP GROWN
         BY BLUEGRASS HEMP WORKS, LLC AND DISMISSAL OF CLAIMS

       THIS MATTER having come before the Court on the stipulation of Genesis Extractions,

LLC, The Plug Supply, LLC, and Bluegrass Hemp Works, LLC, to the following relief, in

conjunction with the stipulation between Genesis Extractions, The Plug Supply, and W3 Hemp

Farms, Inc., and the Court being otherwise duly and sufficiently advised;

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that:




                                                1
       Case 2:20-cv-00165-KG-KRS Document 33 Filed 07/02/20 Page 2 of 3



       A.      Genesis Extractions shall retain and have immediate exclusive ownership of 32.5%

of the CBD oil interpleaded with the Court by Genesis Extractions and currently being stored by

Genesis Extractions that was sourced from hemp grown by Bluegrass Hemp Works.

       B.      Upon payment to Genesis of its legal fees in amounts agreed among the parties, the

remaining 67.5% of the CBD oil interpleaded with the Court by Genesis Extractions and currently

being stored by Genesis Extractions that was sourced from hemp grown by Bluegrass Hemp Works

shall be released from interpleader and Genesis Extractions shall turn over possession of said CBD

oil to The Plug Supply at Genesis Extractions’ principal place of business on a mutually convenient

time and date, but as soon as is commercially practicable. Genesis Extractions releases all claims

to ownership to the 67.5% of the CBD oil released to The Plug Supply that was sourced from hemp

grown by Bluegrass Hemp Works.

       C.      All claims which were asserted, or which could have been asserted, between

Bluegrass Hemp Works and Genesis Extractions in this matter are hereby dismissed with

prejudice.

       D.      All claims which were asserted, or which could have been asserted, between The

Plug Supply and Genesis Extractions which were related to or arising out of the crude oil sourced

from hemp grown by Bluegrass Hemp Works in this matter are dismissed with prejudice.

       E.      All claims which were asserted, or which could have been asserted, between The

Plug Supply and Bluegrass Hemp Works in this matter are dismissed without prejudice.

       F.      Genesis Extractions, The Plug Supply, and Bluegrass Hemp Works are to bear their

own costs and legal fees with respect to the dismissed claims except as may have been agreed-to

between the parties.

       Dated this 2nd day of July, 2020.




                                                2
      Case 2:20-cv-00165-KG-KRS Document 33 Filed 07/02/20 Page 3 of 3




                                           UNITED STATES DISTRICT JUDGE
Stipulated and Agreed:

HINKLE SHANOR LLP:

By:     s/ per emailed authority dated 7/1/2020
      Benjamin F. Feuchter
      Sabrina Rodriguez Salvato
      7601 Jefferson St. NE, Suite 180
      Albuquerque, NM 87109
      (505) 858-8320
      bfeuchter@hinklelawfirm.com
      ssalvato@hinklelawfirm.com
      Attorneys for Defendant The Plug Supply

MILLER STRATVERT P.A.:

By:     s/ per emailed authority dated 7/1/2020
      Dylan O’Reilly
      Michael R. Bebeau
      200 W. DeVargas St., Suite 9
      Santa Fe, NM 87501
      (505) 989-9614
      doreilly@mstlaw.com
      mbebeau@mstlaw.com
      Attorneys for Genesis Extractions, LLC

WELBORN SULLIVAN MECK & TOOLEY, P.C.:

By:           s/ James M. Noble
      James M. Noble, N.M. Bar #15619
      1125 - 17th St., Suite 2200
      Denver, CO 80202
      (303) 830-2500
      jnoble@wsmtlaw.com
      and
      Justin L. Knappick
      Dressman Benzinger LaVelle PSC
      207 Thomas More Parkway
      Crestview Hills, KY 41017
      (859) 341-1881
      bweber@dbllaw.com/jknappick@dbllaw.com
      Attorneys for Bluegrass Hemp Works, LLC


                                               3
